


Exhibit 10.19

 

[g301052kmi001.gif]

 

Private and Confidential

 

November 21, 2018

 

By Email

Paul Francese

28 Jamaica Court

East Haven, Connecticut 06512

paul_francese@hotmail.com

 

Dear Paul:

 

Further to our recent discussions in respect of your employment with Summer
Infant (USA), Inc. (“Summer”), we are delighted to offer you the full-time
position of Senior Vice President and Chief Financial Officer (“SVP/CFO”), to
commence on November 27, 2018.  You will also serve as Senior Vice
President/Chief Financial Officer of Summer Infant, Inc., Summer’s parent
company (“Parent”).  This offer of employment letter is conditional, subject to
satisfactory results of background investigation, reference checks,
pre-employment alcohol and drug tests, production of documents sufficient to
demonstrate identity and authorization to work, and your agreement to the terms
of the Non-Competition, Non-Solicitation and Developments Agreement attached
hereto and the Change in Control Plan referenced below.

 

Position and Responsibilities:

 

Your employment with Summer will commence on November 27, 2018.  Your
responsibilities will include any and all duties assigned to you as SVP/CFO. 
You will report directly to Mark Messner, Chief Executive Officer (“CEO”).

 

You agree that you shall at all times conscientiously perform all of the duties
and obligations assigned to you to the best of your ability and experience and
in compliance with law.  You must use your best efforts to promote the interests
of Summer and to devote your full business time and energies to the business and
affairs of Summer and the performance of your job duties.  You represent and
warrant to Summer that your execution of this letter and the performance of your
services as SVP/CFO to Summer shall not violate any obligations you may have to
any former employer, person or entity, including, without limitation, any
restrictive obligations that would prevent you from the performance of your
services to Summer or any obligation with respect to proprietary or confidential
information of any other person or entity.

 

Salary:

 

You will receive an annual base salary of $330,000.00 payable in bi-weekly
(every two weeks) installments of $12,692.31 subject to applicable withholding
and other lawful deductions.

 

--------------------------------------------------------------------------------



 

Bonus:

 

You will be eligible to participate in Summer’s STI (short-term incentive)
program beginning in 2019, with an annual bonus target of 40% (“Target”) of your
base salary ($132,000) up to a maximum of 200% of Target dependent upon
corporate and personal performance goals determined by the Compensation
Committee of the Parent’s Board of Directors (“Compensation Committee”).

 

Also, upon the commencement of your employment, beginning with grants made in
fiscal 2019, you are eligible to participate in the company’s LTI (Long-Term
Incentive) plan.  Subject to the approval of the Compensation Committee, you
will be eligible for a hiring grant of 30,000 Stock Options and 20,000 shares of
Restricted Stock; such grant to be made in accordance with the company’s 2012
Incentive Compensation Plan.   Each equity award will vest in four equal annual
installments on our standard schedule of 25% per year, with the first 25% being
fully vested on the first anniversary of your date of hire.

 

The specific mix and number of shares granted in future years as part of the
annual equity grant program will be determined annually in line with the
Company’s equity plan(s) and at the discretion of the Board of Directors.

 

Performance Review and Benefits:

 

You will be eligible for a performance and salary review in February 2019
(prorated based upon your date of hire).  You will also be eligible for Summer’s
standard employee benefits subject to plan eligibility requirements.

 

Summer’s current benefits include Medical benefits, Dental benefits, Vision Care
(available the first of the month following your date of hire); a 401K plan and
match program (following the waiting period); Long-Term Disability (after 90
days); a Healthcare Spending Account (prorated on your date of hire); generous
product discounts and 20 days of Paid Time Off per year, accrued at a rate of
6.15 hours bi-weekly (includes vacation, sick and personal time).

 

Governing Law/At Will Employment:

 

Your employment with Summer shall be governed by and interpreted in accordance
with the laws of the State of Rhode Island. By execution and delivery of this
employment term letter, you irrevocably submit to and accept the exclusive
jurisdiction of the courts in the State of Rhode Island and waive any objection
(including any objection to venue or any objection based upon the grounds of
forum non conveniens) which might be asserted against the bringing of any such
action, suit or other legal proceeding in such courts.

 

Your employment with Summer is “at will,” in that either you or Summer has the
right to terminate the employment relationship at any time, with or without
cause.  This status may only be altered by written agreement, which is specific
as to all material terms and is signed by an authorized officer of Summer.  The
terms of this employment letter do not, and are not, intended to create either
an express and/or implied contract of employment with Summer for a definitive
term.

 

Notwithstanding the foregoing, in the event that your employment is terminated
by Summer without cause or in the event that you terminate your employment with
Summer for Good Reason (as hereinafter defined), then you shall be entitled to
receive your base salary, then in effect, for a period of six (6) months
following the termination of your employment payable in accordance with Summer’s
customary payroll periods and practices and shall be less applicable taxes and
withholdings (the “Severance Consideration”).  You shall not be entitled to
receive the Severance Consideration in the event that i) you voluntarily leave
your employment for whatever reason other than for Good Reason, ii) your
employment is terminated for Cause (as hereinafter defined), or iii) as the
result of your death or disability (as hereinafter defined).

 

--------------------------------------------------------------------------------



 

You acknowledge that Summer’s obligation to pay to you the Severance
Consideration shall be conditioned upon you executing a General Release and
Termination Agreement in favor of Summer.

 

“Cause” means the occurrence of one or more of the following: i) your willful
and continued failure to substantially perform your services for Summer, which
failure continues for a period of at least thirty (30) days after written demand
for substantial performance has been delivered by Summer to you which identifies
the manner in which you have failed to substantially perform your services; ii)
your willful conduct which constitutes misconduct and is materially and
demonstrably injurious to Summer, as determined in good faith by a vote of at
least two-thirds of the non-Executive directors of the Board at a meeting of the
Board at which you are provided an opportunity to be heard; iii) your being
convicted of, or pleading nolo contendere to a felony; or iv) your being
convicted of, or pleading nolo contendere to a misdemeanor based in dishonesty
or fraud.

 

“Disability” means that you have bene unable to perform the services as a result
of your incapacity due to physical or mental illness, and such inability, at
least four (4) weeks after its commencement, is determined to be total and
permanent by a physician selected by Summer or its insurers and acceptable to
you or your legal representative (such agreement as to acceptability not to be
unreasonably withheld).  Termination resulting from Disability may only be
affected after at least thirty (30) days’ written notice by Summer of its
intention to terminate your employment.  In the event that you resume the
performance of substantially all of the services hereunder before the
termination of your employment becomes effective, the notice of intent to
terminate shall be automatically deemed to be revoked.

 

“Good Reason” means i) the material diminution in your authority, duties or
responsibilities; ii) a material diminution in your annual base salary as in
effect immediately prior to such diminution, other than in connection with a
general diminution in Summer’s compensation levels and in amounts commensurate
with the percentage diminution of other Summer employees of comparable seniority
and responsibility; or iii) If applicable, any other action or inaction which
constitutes a material breach by Summer of an agreement with you pursuant to
which you provide services to Summer.

 

No violation described in clauses i) through iii) above shall constitute Good
Reason unless you have given written notice to Summer specifying the applicable
clause and related facts giving rise to such violation within ninety (90) days
after the occurrence of such violation and Summer has not remedied such
violation to your reasonable satisfaction within thirty (30) day of its receipt
of such notice.

 

In addition, you will be entitled to certain payments if you are terminated in
connection with a change of control of Parent pursuant to the terms of Summer
Infant, Inc.’s Change of Control Plan (the “CIC Plan”).  As a condition to your
employment you will be required to execute and deliver a notification indicating
your acceptance to the terms of the CIC Plan on the commencement date of your
employment.

 

Employment Documentation:

 

Your employment with Summer is contingent upon your submission of satisfactory
proof of your identity and legal authorization to work in the United States as
well as completion of all employment related forms and agreements required by
Summer.  If you fail to provide satisfactory documentation, federal law may
prohibit Summer from hiring you.

 

--------------------------------------------------------------------------------



 

Expense Reimbursement:

 

Summer will reimburse you for your reasonable travel and business expenses in
accordance with Summer’s expense reimbursement policy, a copy of which is
attached hereto.  Further, Summer will reimburse you for certain living expenses
incurred during your first month of employment (consisting of moving costs,
hotel expenses, meals and mileage) up to $8,000 upon presentation of appropriate
receipts.

 

Employment Manual:

 

During your employment with Summer, you will be required to abide by Summer’s
code of conduct, policies and procedures as set forth in Summer’s employee
manual or as otherwise communicated to you in writing.

 

SEC Compliance:

 

For purposes of Securities and Exchange Commission (“SEC”) reporting, you will
be deemed an “executive officer” and are subject to the rules and requirements
of Section 16 of the Securities Exchange Act of 1934.  You understand and agree
that you will keep the terms and conditions of your employment confidential
until such time as your employment is publicly disclosed by Parent as required
by applicable SEC rules and regulations.

 

Return of Employment Term Letter:

 

We are excited about this opportunity to work with you to build the Summer brand
and business.  To accept this offer, please sign and date this page, keep a copy
for your records, and return a copy to me.  Please also sign and date the
attached agreements and return the signed agreements to my attention.  We are
extremely confident that your employment with us will prove mutually beneficial
and we look forward to having you join our winning team!

 

 

 

Very truly yours,

 

 

 

Summer Infant (USA), Inc.

 

 

 

 

 

 

By:

/s/ Mark Messner

 

 

 

Name: Mark Messner, President & CEO

 

--------------------------------------------------------------------------------



 

I accept your offer of employment as set forth in this employment term letter. 
I understand that my employment is “at will” and that either you or I can
terminate my employment at any time, for any reason.  No oral commitments have
been made concerning my employment.

 

 

Paul Francese

 

/s/ Paul Francese

Employee Name (please print)

 

Employee Signature

 

 

 

 

 

 

Nov. 25, 2018

 

 

Date

 

 

 

--------------------------------------------------------------------------------



 

Non-Competition, Non-Solicitation and Developments Agreement

 

--------------------------------------------------------------------------------
